                                       1   MUFTHIHA SABARATNAM, ESQ. (State Bar No. 162982)
                                           Law Offices of Mufthiha Sabaratnam
                                       2   1300 Clay St. #600
                                           Oakland, CA 94612
                                       3   Tel:(510) 205-0986
                                           Fax : (510)225-2417
                                       4   Email: mufti@taxandbklaw.com
                                       5   Attorneys for Debtors
                                       6
                                       7
                                       8
                                       9
                                      10                             UNITED STATES BANKRUPTCY COURT
                                      11                     NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
Law Offices of Mufthiha Sabaratnam




                                      12                                           )        Case Number: 18-41099 WJL
    1300 Clay Street, Suite 600




                                           In Re:                                  )
       Oakland, CA 94612




                                      13                                           )        Chapter 11
                                                                                   )
                                      14   Marc Protenic                           )        DEBTORS’ REPLY TO CREDITOR
                                                                                   )        BOSCO CREDIT, LLC,
                                      15   Dena Protenic                           )        SUPPLEMENTAL RESPONSE
                                                                                   )
                                      16                                           )        DATE:         January 9, 2019
                                                                                   )        TIM E:        10.30 a.m.
                                      17                                           )        CTRM:         220
                                                                   Debtors.        )
                                      18                                           )        1300 Clay Street
                                                                                            Oakland, CA 94612
                                      19
                                                                                            Hon. W.J. Lafferty
                                      20
                                      21
                                      22            TO: CREDITOR, BOSCO Credit, LLC, OFFICE OF THE UNITED STATES
                                      23   TRUSTEE AND INTERESTED PARTIES:
                                      24            Debtors, Marc and Dena Protenic, Debtors in this Chapter 11 filing, hereby submits
                                      25   this reply (“Reply”) to the Supplemental Response filed by Bosco Credit, LLC, Docket #46, to
                                      26   the Debtors’ Objection to the Proof of Claim ( the “Claim Objection”).
                                      27
                                      28

                                           PROTENIC- REPLY TO SUPP. RESPONSE
                                     Case: 18-41099      Doc# 48     Filed: 12/29/18   Entered: 12/29/18 09:30:28     Page 1 of 6
                                       1   BOSCO CREDIT LLC, HAS MERELY CONCLUDED WITHOUT ANY SUPPORTING
                                       2   FACTS THAT THE ANTI-DEFICIENCY STATUTES ARE IN-APPLICABLE
                                       3   Starting with the Nature and Purpose of Statute.
                                       4   The provisions of this section are designed and intended to implement a statutory public policy
                                       5   ordained to protect debtors as a class against deficiency judgments in foreclosures. Bank of
                                       6   Am. Nat. Trust & Sav. Ass'n v. United States (S.D. Cal. June 10, 1949), 84 F. Supp. 387, 1949
                                       7   U.S. Dist. LEXIS 2664. ( Emphasis added)
                                       8   But BOSCO, CREDIT, LLC disregards this protection against deficiency judgements.
                                       9   § 580d. Deficiency judgment after foreclosure under power of sale
                                      10   (a) Except as provided in subdivision (b), no deficiency shall be owed or collected, and no
                                      11   deficiency judgment shall be rendered for a deficiency on a note secured by a deed of trust or
Law Offices of Mufthiha Sabaratnam




                                      12   mortgage on real property or an estate for years therein executed in any case in which the real
    1300 Clay Street, Suite 600
       Oakland, CA 94612




                                      13   property or estate for years therein has been sold by the mortgagee or trustee under power of sale
                                      14   contained in the mortgage or deed of trust.
                                      15   (b) The fact that no deficiency shall be owed or collected under the circumstances set forth in
                                      16   subdivision (a) does not affect the liability that a guarantor, pledgor, or other surety might
                                      17   otherwise have with respect to the deficiency, or that might otherwise be satisfied in whole or in
                                      18   part from other collateral pledged to secure the obligation that is the subject of the deficiency.
                                      19   (c) This section does not apply to a deed of trust, mortgage, or other lien given to secure the
                                      20   payment of bonds or other evidences of indebtedness authorized or permitted to be issued by the
                                      21   Commissioner of Business Oversight or which is made by a public utility subject to the Public
                                      22   Utilities Act (Part 1 (commencing with Section 201) of Division 1 of the Public Utilities Code).
                                      23   Cal Code Civ Proc § 580d
                                      24   This section does not preclude creditor from foreclosing on any additional security, such as
                                      25   chattel mortgage, but pursuit of additional security is not a deficiency judgment, and right to
                                      26   exhaust such security gives no right to such judgment. Freedland v. Greco (Cal. Nov. 4, 1955),
                                      27   45 Cal. 2d 462, 289 P.2d 463, 1955 Cal. LEXIS 336.
                                      28

                                           PROTENIC- REPLY TO SUPP. RESPONSE               -2-
                                     Case: 18-41099     Doc# 48      Filed: 12/29/18     Entered: 12/29/18 09:30:28        Page 2 of 6
                                       1   BOSCO CREDIT, LLCs position is set forth in the Supplemental Response, on page 3, that this
                                       2   is not so, citing Roseleaf Corp. v. Chierighino, 59 Cal. 2d 35, 40,378 P.2d 97 (1963) and In re
                                       3   Marriage of Oropallo, 68 Cal. App. 4th 997, 1002, 80 Cal. Rptr. 2d 669 (1998) in support..
                                       4   The argument offered using Roseleaf Corp. v. Chierighino, according the Bosco Credit LLC is :
                                       5   “However, it has been determined that California Code of Civil Procedure §§580a, 580b, 580d,
                                       6   or 726 do not apply to a sold out junior lienholder. "The purpose of the fair-value limitations in
                                       7   sections 580a and 726 does not extend to sold-out junior lienors." Roseleaf Corp. v.
                                       8   Chierighino, 59 Cal. 2d 35, 40,378 P.2d 97 (1963).
                                       9   But the holding in Roseleaf Corp. v. Chierighino was in reference to the fair value limitations
                                      10   in sections 580a and 726 as stated below:
                                      11   “Here, the trial court considered the question of whether the creditor- bank holding both senior
Law Offices of Mufthiha Sabaratnam




                                      12   and junior liens on the same real property, which purchases that property at the senior lien
    1300 Clay Street, Suite 600
       Oakland, CA 94612




                                      13   nonjudicial foreclosure sale, must file its action to collect the obligation secured by the junior
                                      14   lien within three months of that sale, pursuant to section 580a. He impliedly found, in his rulings
                                      15   on demurrer and summary issue adjudication, that under these circumstances Bank was a
                                      16   "sold-out junior lienor" ( Roseleaf Corp. v. Chierighino, supra, 59 Cal.2d at p. 39) as to
                                      17   which the three-month limitation period of section 580a was inapplicable; i.e., although
                                      18   Bank's deficiency causes of action were filed in January 1990, more than three months after its
                                      19   senior lien foreclosure sale in August 1988, section 580a was no bar to those causes of action
                                      20   because Bank was a sold- out junior lienor to whom section 580a and its limitation period
                                      21   were inapplicable under Roseleaf. Roseleaf held that "The purpose of the fair-value
                                      22   limitations in sections 580a and 726 does not extend to sold-out junior lienors." (Id. at p. 40.)
                                      23   (3) Bank contends that, since it foreclosed on its first but not its second deed of trust, section
                                      24   580a and the three-month limitation period it contains do not apply here because it is such a
                                      25   "sold-out junior lienor," although it concededly reached that status by the act of its own senior
                                      26   lien foreclosure.”
                                      27          The second case offered in support of Bosco Credit LLCs position is ln re Marriage of
                                      28   Oropallo. Set forth below are the relevant portions of the case, the Case Summary and Outcome

                                           PROTENIC- REPLY TO SUPP. RESPONSE               -3-
                                     Case: 18-41099     Doc# 48      Filed: 12/29/18     Entered: 12/29/18 09:30:28         Page 3 of 6
                                       1   which are quite contrary to Bosco Credit LLC’s conclusions:
                                       2   Case Summary
                                       3   Procedural Posture
                                       4   Appellant husband challenged the decision of the Superior Court of Los Angeles County
                                       5   (California), which permitted respondent wife to collect a deficiency judgment against appellant
                                       6   because a senior lienholder had foreclosed on two of six properties securing a note, even after
                                       7   respondent had already proceeded by way of nonjudicial trustee's sale on the four other
                                       8   properties securing the note.
                                       9   Overview
                                      10   After the trial court ruled in a motion for reconsideration that respondent wife was not precluded
                                      11   by the one action rule from pursuing an action on a note secured by second deeds of trust on
Law Offices of Mufthiha Sabaratnam




                                      12   several pieces of real property as part of a marital dissolution, appellant husband challenged the
    1300 Clay Street, Suite 600
       Oakland, CA 94612




                                      13   judgment against him. The court reversed and held that even though respondent was a
                                      14   junior lienholder, and the property at issue had been foreclosed on by a senior lienholder,
                                      15   the antideficiency bar of Cal. Civ. Proc. Code § 580d precluded respondent from obtaining
                                      16   a deficiency judgment. Because respondent had already pursued non-judicial foreclosure
                                      17   on other properties securing the note, she had elected her remedy within the meaning of
                                      18   the one action rule. Therefore, she could not obtain a deficiency judgment against
                                      19   appellant.
                                      20   Outcome
                                      21   The court reversed the trial court's judgment and held that because respondent wife had already
                                      22   pursued non-judicial foreclosure on some of the properties which secured a note given to her by
                                      23   appellant husband, she was barred by the one action rule from obtaining a deficiency judgment
                                      24   regarding the other properties.(Emphasis added).
                                      25          These holdings are contrary to the assumptions and conclusions drawn by Bosco Credit
                                      26   LLC which are set forth below:
                                      27   “Moreover, the Court expanded this position to California Code of Civil Procedure §§580b and
                                      28   580d. Id at 43. This reasoning was extended in ln re Marriage of Oropallo when the Court

                                           PROTENIC- REPLY TO SUPP. RESPONSE              -4-
                                     Case: 18-41099     Doc# 48     Filed: 12/29/18     Entered: 12/29/18 09:30:28        Page 4 of 6
                                       1   referenced Rose leaf as the controlling authority in that junior lienholders are excepted from
                                       2   the anti-deficiency statutes. In re Marriage of Oropallo, 68 Cal. App. 4th 997, 1002, 80 Cal.
                                       3   Rptr. 2d 669 (1998).” (Emphasis Added).
                                       4          Bosco Credit, LLC, then concludes by stating , “In light of the fact that the Courts have
                                       5   made an exception for junior lienholders who have not foreclosed, Debtor's contentions that
                                       6   California Code of Civil Procedure §§580a,580b, 580d, or 726 apply are unfounded. Thus, the
                                       7   Objection to Claim should be denied.”
                                       8          Cal. Civ. Proc. Code § 580d prohibits deficiency judgments on all notes secured by a
                                       9   deed of trust or mortgage upon real property in any case in which the real property has been sold
                                      10   by the mortgagee or trustee under power of sale contained in the mortgage or deed of trust. The
                                      11   effect of § 580d is that the beneficiary of a deed of trust executed after 1939 cannot hold the
Law Offices of Mufthiha Sabaratnam




                                      12   debtor for a deficiency unless he uses the remedy of judicial foreclosure.
    1300 Clay Street, Suite 600
       Oakland, CA 94612




                                      13   In re Marriage of Oropallo, 68 Cal. App. 4th 997, 999, 80 Cal. Rptr. 2d 669, 670, 1998 Cal.
                                      14   App. LEXIS 1064, *1, 98 Cal. Daily Op. Service 9286, 98 Daily Journal DAR 12945
                                      15          In California, a creditor’s right to enforce a debt secured by a trust deed on real property
                                      16   is restricted by statute. The creditor must rely upon his security before enforcing the debt. (CCP
                                      17   §§ 580a, 725a, 726.) If the security is insufficient, his right to a judgment against the debtor for
                                      18   the deficiency may be limited or barred by CCP §§ 580a, 580b, 580d, or 726. Birman v. Loeb
                                      19   (Cal. App. 2d Dist. June 3, 1998), 64 Cal. App. 4th 502, 75 Cal. Rptr. 2d 294, 1998 Cal. App.
                                      20   LEXIS 498.
                                      21          There was nothing left to secure the second trust deed holder in the present case. There
                                      22   was no separate security that the second trust deed holder could bring an action against the
                                      23   Debtor.
                                      24                                          CONCLUSION
                                      25
                                           BOSCO CREDIT, LLC, was not entitled to entered into a deficiency judgement, ignoring the
                                      26
                                           anti- deficiency statutes. The provisions in the anti- deficiency statutes are designed and
                                      27
                                           intended to implement a statutory public policy ordained to protect debtors as a class against
                                      28

                                           PROTENIC- REPLY TO SUPP. RESPONSE               -5-
                                     Case: 18-41099     Doc# 48      Filed: 12/29/18     Entered: 12/29/18 09:30:28         Page 5 of 6
                                       1   deficiency judgments in foreclosures.
                                       2   They are not as Bosco implies, applicable only to the foreclosing lienholder.
                                       3
                                           The debtors respectfully request that court take into consideration the public policy ordained to
                                       4
                                           protect the debtors as a class against deficiency judgements and rule accordingly.
                                       5
                                           In light of the foregoing facts, BOSCO CREDIT, LLC‘s Original POC and Amended Proof of
                                       6
                                           Claim are contrary to the analysis above and should be denied.
                                       7
                                       8          WHEREFORE, the Debtor respectfully requests that the Court enter an Order:

                                       9   1.     Sustaining the Objection to Claim of BOSCO CREDIT, LLC and listing the amount
                                      10          owed as zero as stated above;
                                      11   2.     For such other and further relief as the Court may deem just and proper.
Law Offices of Mufthiha Sabaratnam




                                      12
    1300 Clay Street, Suite 600




                                           DATE: December 29, 2018                             Respectfully Submitted,
       Oakland, CA 94612




                                      13
                                                                                               Law Offices of Mufthiha Sabaratnam
                                      14
                                      15                                                       /s/Mufthiha Sabaratnam, Esq.
                                                                                               Counsel for Debtors
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                           PROTENIC- REPLY TO SUPP. RESPONSE             -6-
                                     Case: 18-41099     Doc# 48     Filed: 12/29/18    Entered: 12/29/18 09:30:28          Page 6 of 6
